Latimer, Judge
(dissenting):
I dissent.
No good purpose will be served by a lengthy discussion of the reasons in this case which prompt me to dissent. The only point at issue is whether the facts are sufficient to sustain the findings of the court-martial and subsequent reviewing authorities, and a finding either way fixes no law. Accordingly, I make just a brief analysis of the testimony to show why I believe the findings should not be reversed.
My associates say that, as a matter of law, the evidence does not exclude every reasonable hypothesis of innocence, but I take an entirely different view of the record. I first support my position generally by stating that if a court-martial is permitted to rely on circumstantial evidence, certain well-known laws of nature, and expert testimony on the movement of self-propelled vehicles, the evidence is more than sufficient that the accused was the driver of the car. In that connection, I sense in the Court’s opinion an undercurrent of belief that cars perform strange and unusual antics when involved in collisions, and that physical evidence and opinions based thereon are of doubtful reliability. Obviously, if that proposition is used as a base, the next step naturally follows, namely, it is impossible to rationalize just what did happen. Conceding that the first part of the base premise may be tenable, objects move within and not without the laws of nature. This automobile was a two door coupe. The rear right window was unbroken and up, and the left door was closed and undamaged. Accordingly, the exit of the bodies had to be through the aperture made by the partial opening of the right door. The car was proceeding around a curve to the left, and centrifugal force would throw the bodies to the right. The first person hurled from the car was a male friend by the name of Rodrigue, the second individual was the fiancee of the accused, and the last party to leave the vehicle was the accused himself. He owned the car and, absent some unusual circumstances, the seating arrangement would normally be three in the front seat with accused on the left driving, the fiancee in the middle, and the friend on the right. It is something more than mere happenstance that their positions on the ground reflect that arrangement.
It is not denied that the foregoing *23facts point to the accused as the driver, but it is suggested the theory is speculative and, in testing for probable hypotheses of innocence, a theory is advanced that perhaps the friend was driving. That could not be possible unless the driver of a car can be hurled from under a steering wheel and over the top of or around two people sitting on his right in the same seat. In addition, one believing that to be a possibility is faced with the further facts that the body went out the right door and rolled some seventy-six feet generally parallel to the direction the ear was traveling. When I consider all of these improbabilities in relation to the narrow space between the seat and instrument panel, the speed and direction of the car, and the lack of hand holds for the two passengers, I conclude that theory to be unreasonable. While no one has suggested the fiancee was driving, with the accused a passenger in the rear seat, the same reasoning would apply except the obstacle in her way would be one person instead of two.
The next and most tenable, but still unbelievable, hypothesis argued by the defense is that the accused and his fiancee were in the back seat of the car and the friend was driving. To accept that theory, one would have to conclude that the person who could anchor himself to the steering wheel with its attachments and who could best resist the thrust to the right would be hurled across the seat and ejected first; that the woman in the back seat would be propelled over the top of the front seat and out a partially open door; and that the accused would follow the same path while the forward movement of the car was not appreciably slackened. The path of the car, as shown by the markings on the curb and the testimony of the witnesses, indicates that at the speed being driven, in attempting to negotiate the curve, centrifugal force swung the back of the car to the right where that side of the vehicle back of the center collided with a tree. With the rear of the vehicle veering to the right, the direction of force was toward the side of the car and not straight ahead, and this is verified by the path taken by the body of Rodrigue. Manifestly then, anyone sitting in the back seat would' have been hurled against the side of the vehicle, not forward over the seat. Moreover, to be thrown forward and then out the door would require the bodies to change direction, which seems highly unlikely without a sudden stopping of the car and without some traces of blood inside the car.
Again, it is suggested by the Court that the accused could have been drunk and placed in the rear seat by his companions. There are several items of evidence which make that an unreasonable theory. First, that would place the fiancee on the right and the driver would have to be catapulted around or over her. There is very little equipment for her to hold to overcome the force which would propel her out of the car while the driver had the steering apparatus readily available for that purpose. Second, as previously stated, the direction of force must have been to the right as, prior to the last collision with the cement post, there was no impact which would throw a person straight forward. On both the first and second impacts, a drunken person in the back seat would have been thrown against the side. The idea advanced that he might have been catapulted onto the back of the right front seat and positioned there until the final head-on crash finds its root in testimony that, after the car came to rest, the upright movable portion of that seat was forward. However, there is not one scintilla of evidence it was in a tilted position until after the forward movement of the car was abruptly stopped by a head-on collision with a cement lamppost. A sudden stop of that nature would cause the movable portion of the seat to be found in the described state.
Finally, expert testimony based on the physical evidence found at the scene of the crime was introduced to establish the hypothesis that the car was accelerated and driven by someone after the first impact. Unless that testimony is discarded as unworthy of belief — and I note that, although my colleagues disagree with the expert *24witness and point out how the different surfaces might account for one wheel turning faster than another, they fail to explain how the right wheel could spin without the car having been accelerated — the accused had to be the driver because the other two occupants had been hurled from the car like rocks from a sling and were on the ground some distance from the roadway where the car was being operated.
For the foregoing reasons, I would affirm the decision of the board of review.